Citation Nr: 0926950	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1969.  


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective April 16, 2007.  


FINDING OF FACT

Throughout the rating period on appeal, the objective 
evidence reveals that the Veteran's PTSD has been manifested 
by symptoms including difficulty in establishing and 
maintaining social relationships, panic attacks, nightmares, 
and hypervigilant and isolative behavior; objectively, the 
Veteran had clear and coherent speech, fair judgment, and 
generally content mood, with no flattened affect or memory 
loss, and with the ability to maintain basic hygiene.     


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, VA clinical records, and 
statements in support of the claim.  The Board has carefully 
reviewed the statements and concludes that no available 
outstanding evidence has been identified.  Moreover, the 
Veteran was afforded a VA examination in May 2007.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Decision

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran is claiming entitlement to an initial rating in 
excess of 30 percent for PTSD.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2008).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Again, throughout the rating period on appeal, the Veteran is 
assigned a 30 percent rating for his service-connected PTSD 
pursuant to 38 C.F.R. § 4.130, DC 9411 (2008).  Under this 
general rating formula, a 30 percent rating is warranted 
where the evidence demonstrates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

In order to be entitled to the next-higher 50 percent rating 
under DC 9411, the evidence must demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsession rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.   

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
Veteran's service-connected PTSD for any portion of the 
rating period on appeal.  The reasons and bases for this 
determination will be set forth below.

The evidence of record does not demonstrate flattened affect 
or disturbances of motivation and mood.  Indeed, the 
Veteran's behavior was appropriate upon the VA examination in 
May 2007.  In fact, the examiner expressly noted that the 
Veteran was cooperative and his affect was appropriate to 
context.  The examiner further reported that the Veteran was 
oriented to person, place, time, and situation.  The Veteran 
also reported in the VA examination that his mood is usually 
content.  

The competent evidence also fails to show circumstantial, 
circumlocutory, or stereotyped speech.  The VA examination 
report noted the Veteran's speech was spontaneous and its 
rate, volume, and tone were normal.  Statements from the 
Veteran in his April 2007 formal claim, September 2007 Notice 
of Disagreement (NOD), and October 2008 VA Form 9 also 
demonstrate his ability to clearly articulate his speech 
through writing.  Moreover, although the Veteran's thought 
content entailed daily intrusive thoughts about Vietnam 
experiences, as reported by the Veteran in the VA examination 
report,  there was no loosening of association or flight of 
ideas, and he was not delusional.  He denied hallucinations.  

The VA examination report also fails to show evidence of 
difficulty in understanding complex commands, or any 
deficiencies regarding judgment, memory, or abstract 
thinking.  Rather, the VA examination report indicated that 
the Veteran's insight and judgment were fair and both short-
term and long-term memory were intact.  Moreover, his 
cognitive abilities remained intact.  For example, the VA 
examiner noted that the Veteran was able to recall 3/3 words 
after a minute and spell the word "world" backwards, though 
with one error.    

Moreover, the evidence shows the Veteran is fully capable of 
taking care of his personal needs and managing his finances 
or VA benefits, as noted in the VA examination report.  The 
examiner also noted the Veteran was dressed casually for the 
VA examination, thus exhibiting the ability to maintain basic 
hygiene.  

It is acknowledged that the Veteran endorsed having 
difficulties in relationships at the May 2007 VA examination.  
Moreover, he stated in his substantive appeal that he had 
"no social life whatsoever."  However, at the May 2007 VA 
examination, 
he stated that he had a very close relationship with his son.   
Additionally, he indicated that he had a close friend and 
that he also had associates.  Furthermore, the Veteran 
reported to the VA examiner that he worked as a carpenter for 
8 years and as an accountant for 3 years, suggesting an 
ability to maintain work relationships, though it is noted 
that his last full time job was in 1997 per the examination 
report.  Nevertheless, the objective findings do not indicate 
symptomatology that would preclude regular employment.  

It is noted that the Veteran reported having three failed 
marriages, road rage, and an inability to show affection 
towards other people in the VA examination report; however, 
such difficulties are not found to be a significant component 
of the disability picture here such as to warrant the next-
higher 50 percent rating under DC 9411, for any portion of 
the rating period on appeal.  Again, the Veteran is able to 
work with others as a carpenter and has very close 
relationships with his son and friend.

The Board acknowledges the Veteran's report of panic attacks 
in the October 2008 VA Form 9; however, the Veteran did not 
specify the frequency of such attacks.  Therefore, panic 
attacks are found to be contemplated by the 30 percent rating 
already in effect, which involves weekly or less often panic 
attacks.  Existence of panic attacks more than once a week 
has not been shown here.   

The Veteran also reported having nightmares, as well as 
hypervigilant and isolative behavior, as indicated in the VA 
examination report.  However, they are not found to be 
significant components of the disability picture here such as 
to support a higher evaluation, for any portion of the rating 
period on appeal.  Moreover, the nightmares relate to sleep 
impairment, which is already contemplated by the currently 
assigned 30 percent evaluation.  
                  
The Board also recognizes the Veteran's Global Assessment of 
Functioning (GAF) scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1997), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

Here, the May 2007 VA examination reflects a GAF score of 53.  
In this regard, a score of 51 to 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  As noted the GAF score 
is indicative of moderate symptoms, and as such is found to 
be consistent with the currently assigned 30 percent 
disability evaluation.  Thus, the GAF score is not found to 
support a rating in excess of the amount because, again, it 
denotes only moderate symptomatology.   

In sum, the overall evidence throughout the rating period on 
appeal reveals a disability picture characterized by symptoms 
including difficulty in establishing and maintaining social 
relationships, panic attacks, nightmares, and hypervigilant 
and isolative behavior, as reflected in the Veteran's VA 
examination report and October 2008 VA Form 9.  Such 
disability picture most closely approximates the 30 percent 
evaluation already in effect throughout the entirety of the 
rating period on appeal.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 115-16.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
PTSD, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  Moreover, the 
evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to 
service-connected disorders.  Moreover, marked interference 
with employment has not been shown.  The Veteran reports the 
last time he held a full time job was in 1997, in which he 
worked as an accountant for 3 years, and the longest job he 
held was for 8 years as a carpenter.  However, it is noted 
that the Veteran currently performs limited carpentry work 
and, more importantly, the objective evidence does not 
contain findings suggesting that the Veteran's PTSD renders 
him unable to work.  Again, his GAF score signifies only 
moderate symptoms, and the Veteran's communication and 
cognitive abilities are essentially intact, as previously 
described.

Thus, in the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration 
of an extraschedular rating was not prejudicial.

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the Veteran's disability has appropriately been at 30 
percent disabling.

In sum, assignment of a 30 percent evaluation for the 
Veteran's PTSD is warranted throughout the rating period on 
appeal.  A rating in excess of this amount, however, is not 
justified.  In reaching these conclusions, the benefit-of-
the-doubt rule has been applied as appropriate.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


